DLD-276                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2058
                                       ___________

                           IN RE: IMANI ABDUS-SABIR,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                     (Related to D.C. Civil Action No. 13-cv-04773)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 12, 2014

             Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges

                              (Opinion filed: June 20, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Imani Abdus-Sabir filed in this Court a petition for writ of mandamus

pursuant to 28 U.S.C. § 1651, seeking an order that the United States District Court of

New Jersey be compelled to rule on his motions for the appointment of counsel and for

leave to proceed in forma pauperis. He then filed a similar petition in the District Court,

along with a renewed application to proceed in forma pauperis. Subsequently, by order

entered on June 9, 2014, the District Court ruled on the motion for the appointment of
counsel and the renewed application to proceed in forma pauperis. Accordingly, we will

deny Abdus-Sabir’s mandamus petition as moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).1




1
  The District Court denied the application to proceed in forma pauperis on the ground
that a portion of the renewed application was illegible. Because the District Court’s
dismissal of Abdus-Sabir’s complaint was without prejudice, he is not precluded from
pursuing his case there by once again filing a complaint accompanied by a legible version
of the documents required by 28 U.S.C. § 1915(a)(2).
                                             2